Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 24, 2014

The Court of Appeals hereby passes the following order:

A15D0172. JORDAN USMAN v. ALEX SMITH.

      Prison inmate Jordan Usman filed a civil action against his former attorney for
fraud and breach of contract. On April 29, 2014, the trial court dismissed the
complaint. Usman appealed directly to this Court, but we dismissed the appeal
because he failed to follow the discretionary appeal procedure.1 See Case No.
A14A2250 (dismissed October 31, 2014). On November 25, 2014, Usman filed this
application for discretionary appeal, again seeking review of the April 29 order.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). A party’s
failure to meet this statutory deadline deprives us of jurisdiction to consider the
application. Wilson v. Carver, 252 Ga. App. 174 (555 SE2d 848) (2001). Because
Usman filed this application 210 days after entry of the order he wishes to appeal, it
is untimely. The application is therefore DISMISSED for lack of jurisdiction.
                                       Court of Appeals of the State of Georgia
                                                                            12/24/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.



      1
       The Prison Litigation Reform Act of 1996 requires prisoners to appeal
judgments in civil actions by discretionary application. See OCGA § 42-12-8; Jones
v. Townsend, 267 Ga. 489 (480 SE2d 24) (1997).